Monks, J.
This proceeding was brought by appellant to obtain, by writ of habeas corpus, the discharge of his wife, an infant under fifteen years, from the Indiana Industrial School for Girls. On motion of appellees, the writ of habeas corpus was quashed, and the court rendered final judgment against the appellant.
It appears from the application for the writ that Fay Ryan was on June 27, 1904, committed by the Lake Superior Court to said industrial school under the first clause of §8273 Burns 1901, §6180 R. S. 1881 and Horner 1901, as amended by the act of 1903 (Acts 1903, p. 91, §8273 Burns 1905), on the complaint of her father that she was incorrigible and beyond his control. It is alleged in said application that said Fay Ryan and appellant were married on November 23, 1902, and were husband and wife at the time of said commitment. Appellant insists that §8273, supra, as amended by the act of 1903, supra, only applies to unmarried females under fifteen years of age, for which reason the commitment of Fay Ryan,-who was the wife of *123appellant, although under the age of fifteen years, to the Indiana Industrial School for Girls was a nullity.
1. It is not necessary to determine whether said section applies to married females under the age of fifteen years. The Lake Superior Court is a court of general jurisdiction, and there is no claim that it did not have jurisdiction to entertain and decide proceedings to commit the persons mentioned in §8273, supra, as amended in 1903, to the Indiana Industrial School for Girls. Whether this particular case, in which appellant’s wife was committed, actually belonged to that class is not material in this proceeding. Said court was called upon to decide whether it did or did not. This judgment, if conceded to be erroneous, is-impervious to collateral attack. Koepke v. Hill (1901), 157 Ind. 172, 87 Am. St. 161, and cases cited; Williams v. Hert (1901), 157 Ind. 211, 87 Am. St. 203; Winslow v. Green (1900), 155 Ind. 368; Gillespie v. Rump (1904), 163 Ind. 457; Welty v. Ward (1905), 164 Ind. 457; Cruthers v. Bray (1903), 159 Ind. 685; Bruce v. Osgood (1900), 154 Ind. 375, 378, and cases cited; Gold v. Pittsburgh, etc., R. Co. (1899), 153 Ind. 232, 240-247; Hiatt v. Town of Darlington (1899), 152 Ind. 570, 575-579, and cases cited; Evansville Ice, etc., Co. v. Winsor (1897), 148 Ind. 682, 690-692,and cases cited; Board, etc., v. Harrell (1897), 147 Ind. 500, 502, 503, and cases cited; Jones v. Cullen (1895), 142 Ind. 335, 342-347, and cases cited; Perkins v. Hayward (1892), 132 Ind. 95, 102-105; Soules v. Robinson (1902), 158 Ind. 97, 99-101, 92 Am. St. 301. Said court, by committing said Fay Eyan, must have decided either that a married female under the age of fifteen years came within the provision of the first clause of §8273, supra, or that she was an unmarried female, and either of such decisions if made, even if erroneous, under the cases cited, is binding and conclusive until set aside.
*1242. *123It is evident that said judgment of the Lake Superior Court is not. void, and is not therefore subject to collateral *124attack by writ of habeas corpus or otherwise. Soules v. Robinson, supra; Lee v. McClelland (1901), 157 Ind. 84, 89, 90, and cases cited; Williams v. Hert, supra; Koepke v. Hill, supra; Winslow v. Green, supra.
3. This proceeding by habeas corpus cannot be used to correct errors, if any, in the case in which said commitment was made. Welty v. Ward, supra, and cases cited; Williams v. Hert, supra; Gillespie v. Rump, supra.
Judgment affirmed.
Grillett, C. J., took no part in the decision of this cause.